Citation Nr: 0121856	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  95-29 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a blood disorder as 
secondary to exposure to ionizing radiation.

2.  Entitlement to service connection for a kidney condition 
as secondary to exposure to ionizing radiation.

3.  Entitlement to service connection for a skin condition as 
secondary to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from August 1948 to 
September 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1995 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for a 
blood disorder, a kidney condition and a skin condition as 
secondary to exposure to ionizing radiation.  The Board 
remanded these claims in August 1997 for additional 
development.  In December 1999, the Board denied the claims 
as not well grounded.

The appellant subsequently appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (the 
Court).  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law eliminates the 
concept of a well grounded claim and redefines the 
obligations of VA with respect to the duty to assist and 
provide notice.  These changes are applicable to the claims 
on appeal.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In December 2000, the Court granted 
the Secretary's unopposed motion to remand this case for 
consideration of the VCAA. 

In a letter dated in November 1998, the appellant raised the 
issues of service connection for blindness, a 
gastrointestinal disorder and breathing problems as secondary 
to his in-service exposure to ionizing radiation.  These 
claims are referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The appellant has not presented competent medical 
evidence linking a disorder of the blood, claimed as low 
white blood cell count and possible leukemia, to his active 
military service and/or claimed exposure to ionizing 
radiation.  

2.  The appellant has not presented competent medical 
evidence linking a genitourinary disorder to his active 
military service and/or claimed exposure to ionizing 
radiation.  

3.  The appellant has not presented competent medical 
evidence linking his skin disorders, variously diagnosed as 
dermatitis R/O psoriasis, knuckle pads, dermatosis, possible 
acanthosis nigricans, fungal foot infection and possible 
seborrheic keratosis and/or acne rosacea of the eyelids, to 
his active military service and/or claimed exposure to 
ionizing radiation.  


CONCLUSIONS OF LAW

1.  A disorder of the blood was not incurred in or aggravated 
by service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1112(c)(2), 
1131 (West 1991); 38 C.F.R. §§ 3.309, 3.311; VCAA, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  A disorder of the genitourinary system was not incurred 
in or aggravated by service, nor can it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 
1112(c)(2), 1131 (West 1991); 38 C.F.R. §§ 3.309, 3.311 
(2000); VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).

3.  A skin condition was not incurred in or aggravated by 
service, nor can it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 1112(c)(2), 
1131 (West 1991); 38 C.F.R. §§ 3.309(d), 3.311 (2000); VCAA, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and provide notice

As noted in the Introduction section, there has been a 
significant change in the law during the pendency of this 
appeal.  The provisions of the VCAA eliminate the concept of 
a well grounded claim and redefine the obligations of VA with 
respect to the duty to assist and provide notice.  These 
changes are applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Upon review of the record, the Board finds that VA has met 
the duty to assist and notice requirements under the VCAA.  
By virtue of a Statement of the Case (SOC), multiple 
Supplemental Statements of the Case (SSOC) and a Board remand 
order in August 1997, the veteran and his representative have 
been given ample notice of the information, medical evidence 
and/or lay evidence necessary to substantiate his claims.  He 
has been advised, by letters and during his personal hearing, 
to submit medical evidence of treatment for his claimed 
disorders as well as his need to cite or submit competent 
scientific or medical evidence showing that his claimed 
disorders constituted radiogenic diseases.  He was also 
advised by letter, dated in June 1999, to submit a statement 
from a physician who purportedly linked his claimed disorders 
to his ionizing exposure.  In fact, the Board's vacated 
December 1999 decision fully alerted him as to the 
dispositive issues on appeal.

The record further shows that the RO has provided the 
appellant with authorization forms in order to obtain his 
private medical records.  In April 1993, his representative 
then of record made an unsuccessful attempt to obtain records 
of his alleged treatment at Studebaker (his employer) and 
Buchannon General Hospital in 1953-54.  While the RO has been 
unable to obtain his service medical records, the absence of 
such records is inconsequential as he concedes that he did 
not manifest any of his claimed disorders until after his 
separation from service.  In June 2001, he submitted 
additional evidence to the Board with a waiver of his right 
for RO consideration in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2000).  

After a review of the record, the Board discerns no 
additional sources of relevant information which may be 
obtainable concerning the present claims and the Board finds 
that obtaining additional medical evidence or opinion in this 
case is not necessary to make a decision on the claims.  As 
such, the Board finds that no reasonable possibility exists 
that any further assistance would aid the veteran in 
substantiating his claims and that the requirements of the 
VCAA have been met.  Further review of the record reveals 
that the RO denied the claims on the merits, based upon 
review of all the medical evidence then of record, prior to 
the Board's denial of the claims on a well grounded basis in 
December 1999.  As such, the Board is not addressing on 
appeal an issue not previously addressed by the RO.  Based 
upon the above, the Board finds that no prejudice accrues to 
the veteran in proceeding with his claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
6-96 (Aug. 16, 1996).

II.  Factual Summary

The appellant contends that he manifests a blood disorder, a 
kidney condition and a skin condition stemming from exposure 
to ionizing radiation in service.  According to his testimony 
and various statements of record, he reports the removal of a 
skin lesion at either Studebaker or Buchannon Community 
Hospital in 1953-1954.  He further alleges the onset of an 
intermittent skin condition of the back, elbows and knees in 
the late 1960's.  Over the years, he has treated the skin 
disorder with various creams, lotions and acid "stuff."  He 
describes a kidney disorder, manifested by an inability to 
hold water, recurrent bacterial infections and sexual 
dysfunction, which also began in the late 1960's.  He was 
first treated for a blood disorder, which he describes as a 
low white blood cell count and possible leukemia, in the 
1980's.  He indicates that his physicians told him that his 
claimed disorders could be related to radiation exposure.

With regard to his alleged exposure to radiation in service, 
the appellant indicates that, as a member of Company B of the 
79th Engineer Construction Battalion, he participated in the 
rebuilding of Enewetok following the completion of atomic 
testing on that island.  His duties included unloading 
equipment and materials which originated from proving grounds 
where 3 or 4 atomic tests had been conducted during his tour 
of duty.  He had also visited some of those proving grounds.  
He was not issued protective gear, but he did note that 
German scientists were issued protective gear.  He was told 
that the water was contaminated with radiation.  He served at 
Enewetok for approximately eight months to a year, and his 
tour of duty was interrupted by a sudden evacuation.  He 
indicates that his children have been born with birth defects 
which he attributes to his claimed in-service radiation 
exposure.

Lay statements of record from the appellant's former 
servicemates at Enewetok recall that aquatic life was 
contaminated with radiation and that they were stationed 
approximately 18 miles away from ground zero during 3-4 
atomic tests which took place during their tour of duty.  One 
servicemate recalls visiting the test sites of several atomic 
blasts.

Research by the Army Nuclear Test Personnel Review (ANTPR) 
indicated that Co. B, 79th Engineer Battalion (Const) was 
deactivated in July 1947.  Atomic testing was subsequently 
conducted at Enewetak during Operation SANDSTONE in April-May 
1948 and during Operation GREENHOUSE from April-May 1951.

The appellant has been unable to obtain his treatment records 
of his alleged skin lesion removal at Studebaker or Buchannon 
Community Hospital in 1953-1954.  The first medical evidence 
of record consists of a May 1968 VA examination which was 
negative for skin, genitourinary and/or blood abnormality.  
In August 1970, Dr. Seay treated him for cellulitis and 
lymphadenitis of the right lower leg secondary to a 
laceration.  A December 1982 VA examination, which revealed 
an elevated glucose level upon complete blood count (CBC) 
testing, indicated diagnoses of exogenous obesity, external 
hemorrhoids and moderate chronic obstructive pulmonary 
disease (COPD).  In 1983, medical records from Francis M. 
Connery, M.D., and the McNease Hodo Clinic reveal additional 
diagnoses of ventilatory insufficiency and emphysema.  
Additionally, a VA outpatient treatment report noted his 
complaint of dysuria.  Physical examination at that time 
indicated diagnoses of dysphagia, hypertension and trace heme 
positive stools.

On VA ionizing radiation examination, dated in June 1992, the 
appellant reported a history of skin cancer and "low white 
cell count."  Physical examination was significant for 
obesity, but was otherwise negative.  He was diagnosed with 
gastroesophageal reflux disease in July 1992.  CBC testing in 
August 1992 revealed abnormally high hemoglobin, mean 
corpuscle hemoglobin concentration, monocyte, direct 
bilirubin, glucose and serum glutamic pyruvic transaminase 
readings.  A thallium graded exercise test indicated an 
impression of questionable ischemia of the septum and 
inferior wall.  In September 1992, he was diagnosed with 
coronary artery disease and possible three-vessel disease.  
In September 1993, he was treated for a rash on hands, finger 
joints and elbows manifested by dry erythematous bases and 
white thickened areas.  At that time, he was prescribed 
Cortisone cream and referred to dermatology for evaluation of 
"dermatitis R/O psoriasis."  In February 1994, he was 
treated for thickened skin of the hands and greasy, scaly 
erythematous patches of the face.  His impression was of 
"knuckle pads" of the hands "doubt psoriasis."  A March 
1995 skin biopsy indicated a possible diagnosis of acanthosis 
nigricans.  In 1998, he was treated for an infected skin tag 
of the right axilla, a fungal foot infection and dermatosis.

While this appeal was pending before the Court, the appellant 
submitted his private medical records evidencing treatment 
for COPD and mild interstitial disease.  He also submitted 
recent VA outpatient treatment records which included new 
diagnoses of impotency, hyperglycemia and diabetes mellitus.  
He also continued treatment for fungal foot infections and a 
skin condition of the eyelids conditionally diagnosed as 
seborrheic keratosis and/or acne rosacea "(sebor./acne 
ros.)" 

III.  Applicable law and regulation

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime or peacetime military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West Supp. 2001).

Generally, certain chronic diseases are subject to 
presumptive service connection if manifest to a compensable 
degree within one year from separation from service.  
38 U.S.C.A. § 1112(a) (West 1991); 38 C.F.R. § 3.309(a) 
(2000).  These diseases  listed are as follows: primary 
anemia, arthritis, progressive muscular atrophy, brain 
hemorrhage, brain thrombosis, bronchiectasis, calculi of the 
kidney, bladder, or gallbladder, cardiovascular-renal disease 
(including hypertension), cirrhosis of the liver, 
coccidioidomycosis, diabetes mellitus, residuals of 
encephalitis lethargica, endocarditis, endocrinopathies, 
epilepsies, Hansen's disease, Hodgkin's disease, leukemia, 
systemic lupus erythematosus, myasthenia gravis, myelitis, 
myocarditis, nephritis, other organic diseases of the nervous 
system, osteitis deformans (Paget's disease), osteomalacia, 
bulbar palsy, paralysis agitans, psychoses, hemorragic 
purpura idiopathic, Raynaud's disease, sarcoidosis, 
scleroderma, sclerosis , syringomyelia, Thromboangiitis 
obliterans (Buerger's disease), active tuberculosis, tumors, 
malignant, or of the brain or spinal cord or peripheral 
nerves and ulcers.

Special provisions relating to ionizing radiation allow for 
presumptive service connection for specifically enumerated 
diseases.  38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d) (2000).  These diseases are limited to leukemia 
(other than chronic lymphocytic leukemia), cancer of the 
thyroid, cancer of the breast, cancer of the pharynx, cancer 
of the esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease, cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland and cancer of the urinary tract.  The term 
urinary tract refers to the kidneys, renal pelves, ureters, 
urinary bladder, and urethra.  38 C.F.R. § 3.309(d), Note 
(2000).

Furthermore, claims based on exposure to ionizing radiation 
are entitled to special development, and service connection, 
with proof of exposure to ionizing radiation and 
manifestation of a "radiogenic disease."  38 C.F.R. § 3.311 
(2000).  These enumerated diseases are as follows: all forms 
of leukemia except for chronic lymphatic (lymphocytic) 
leukemia, thyroid cancer, breast cancer, lung cancer, bone 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non- malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of the 
brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer and 
any other cancer.  38 C.F.R. § 3.311(b)(2) (2000).

IV.  Service connection - blood disorder

The appellant contends that he has a blood disorder, 
described as a low white blood cell count and possible 
leukemia, which stems from his claimed in-service exposure to 
ionizing radiation.  He has testified to the onset of said 
disorder many years following his discharge from service.  
His CBC testing has revealed some abnormally high readings of 
glucose, hemoglobin, mean corpuscle hemoglobin concentration, 
monocyte, direct bilirubin, glucose and serum glutamic 
pyruvic transaminase readings.  His contemporaneous diagnoses 
include diabetes mellitus, hyperglycemia, exogenous obesity, 
COPD, hypertension, questionable ischemia and possible three-
vessel disease.  

In this case, the appellant does not hold a specific 
diagnosis for an abnormal blood condition involving low white 
blood cell count.  He has not been diagnosed with leukemia 
nor has he presented competent medical evidence linking a 
disorder of the blood to his active military service and/or 
claimed exposure to ionizing radiation.  With the exception 
of diabetes mellitus, he has not been diagnosed with a 
presumptive disease under 38 C.F.R. § 3.309 or a 
"radiogenic" disease under 38 C.F.R. § 3.311.  He has not 
claimed service connection for diabetes mellitus.  In the 
absence of such evidence, his claimed exposure to ionizing 
radiation is irrelevant.  Based upon the above, the Board 
finds that the evidence of record preponderates against his 
claim for service connection for a blood disorder as 
secondary to exposure to ionizing radiation.

In so concluding, the Board is cognizant of the fact that the 
appellant is competent to describe his claimed symptoms prior 
to, during, and after his active military service.  
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  In this 
case, he has conceded that his symptoms first began many 
years after military service.  His recitations of a possible 
diagnosis of leukemia as well as a nexus opinion purportedly 
uttered by his treating physicians cannot be considered as 
competent medical evidence.  Robinette v. Brown, 8 Vet. App. 
69 (1995); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (lay 
statements of purported medical opinions, filtered as they 
are through a layman's sensibilities, are simply too 
attenuated and inherently unreliable to hold any probative 
value).  His own lay opinion of causality cannot be accepted 
as competent evidence in the absence of a showing that he 
possesses the expertise required to address a question of 
medical causation.  Grottveitt, 5 Vet. App. at 93.  The 
appellant was provided numerous opportunities to provide his 
claimed diagnoses and opinion, but he failed to respond to 
the RO's advice.  There is no doubt of material fact to be 
resolved in his favor.

V.  Service connection - kidney condition

The appellant further contends that he has a kidney 
condition, described as an inability to hold water, recurrent 
bacterial infections and sexual dysfunction, which stems from 
his claimed in-service exposure to ionizing radiation.  The 
medical records do record a diagnosis of impotency as well as 
his symptoms of dysuria, hesitancy, and nocturia.  He 
concedes that such symptoms began many years after military 
service and he has not presented competent medical evidence 
linking his claimed genitourinary disorder his active 
military service and/or claimed exposure to ionizing 
radiation.  In this respect, his lay opinion of causality or 
recitations of previous diagnoses or medical opinions hold no 
probative value.  Grottveitt, 5 Vet. App. at 93; Robinette, 8 
Vet. App. 69 (1995).  He does not hold a diagnosis of either 
a presumptive disease recognized under 38 C.F.R. § 3.309 nor 
a "radiogenic" disease under 38 C.F.R. § 3.311.  
Accordingly, the preponderance of the evidence of the 
evidence weighs against his claim for service connection for 
a kidney condition as secondary to exposure to ionizing 
radiation.  There is no doubt to be resolved in his favor.

VI.  Service connection - skin condition

The appellant lastly contends that he is entitled to service 
connection for a skin condition as a result of his claimed 
in-service exposure to ionizing radiation.  He first alleges 
treatment for an unknown skin lesion one to two years 
following his discharge from service.  He further alleges the 
onset of an intermittent skin condition of the back, elbows 
and knees in the late 1960's.  His medical records first show 
treatment for a chronic skin condition consisting of dry 
erythematous patches on the hands, finger joints, elbows and 
face in 1993.  He holds diagnoses of "dermatitis R/O 
psoriasis," knuckle pads," "dermatosis," and possible 
"acanthosis nigricans."  He has also been treated for a 
fungal foot infection and possible seborrheic keratosis 
and/or acne rosacea of the eyelids.

The Board notes that none of the above mentioned diagnoses 
are subject to presumptive service connection under the 
provisions of either 38 C.F.R. § 3.309 or 38 C.F.R. 
§ 3.311(b)(2).  There is also no competent or probative 
evidence linking his skin disorder(s), which manifested 
themselves many years after service, to his active service 
and/or his claimed exposure to ionizing radiation.  Based 
upon the above, the Board finds that the evidence of record 
preponderates against his claim for service connection for a 
skin disorder.  Again, the Board notes that his lay opinion 
of causality or recitations of previous diagnoses or medical 
opinions hold no probative value.  Grottveitt, 5 Vet. App. at 
93; Robinette, 8 Vet. App. 69 (1995).  There is no doubt of 
material fact to be resolved in his favor.


ORDER

Service connection for a blood disorder as secondary to 
exposure to ionizing radiation is denied.

Service connection for a kidney condition as secondary to 
exposure to ionizing radiation is denied.

Service connection for a skin condition as secondary to 
exposure to ionizing radiation is denied.




		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

